 1   Khoi D. Vo
     4364 Binchy Way
 2   Rancho Cordova, CA 95742
 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   UNITED STATES OF AMERICA,                            2:18-CV-00808-KJM-CKD
10                 Plaintiff,
            v.                                            STIPULATION AND WITHDRAWAL
11                                                        OF VERIFIED CLAIM AND ANSWER
     REAL PROPERTY LOCATED 4343 NORTH                     OF LIENHOLDER KHOI D. VO
12   FORTY, LINCOLN, CALIFORNIA, PLACER
     COUNTY, APN: 031-310-028-000, INCLUDING
13   ALL APPURTENANCES AND
     IMPROVEMENTS THERETO, ET AL.,
14
                   Defendants.
15

16

17          IT IS HEREBY STIPULATED by and between claimant, Khoi D. Vo (“Claimant”),

18   and Plaintiff, the United States of America (“Plaintiff”), by and through its undersigned

19   counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as follows:

20          1.        Claimant asserted a lienholder interest in the defendant property located at 5371

21   Ontario Street, Sacramento, California, Sacramento County, APN: 023-0275-015-0000

22   (“Defendant Ontario Street”).

23          2.        The loan has since been satisfied and Claimant no longer has an interest in the

24   Defendant Ontario Street property.

25          3.        Accordingly, Claimant hereby withdraws his claim filed May 25, 2018 [Dk.

26   20] and his answer filed June 22, 2018 [Dk. 34] in the above-captioned case with respect to

27   the Defendant Ontario Street property.

28


                 STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDER
 1           4.         To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),

 2   Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

 3   Federal Rules of Civil Procedure, Rule 41(a). Defendant Ontario Street property is the in rem

 4   defendant.

 5           5.         Each party hereto is to bear its own costs.

 6           6.         Claimant is hereby removed from the Service List for the above-captioned case.

 7
     Date:        9/30/2019
 8
                                               By:     /s/ Khoi D. Vo
 9
                                                       KHOI D. VO
10
                                                       (Signature retained by AUSA Khasigian)
11

12   Date:        10/1/2019                            McGREGOR W. SCOTT
                                                       United States Attorney
13
                                               By:     /s/ Kevin C. Khasigian
14
                                                       KEVIN C. KHASIGIAN
15                                                     Assistant U.S. Attorney

16

17

18

19

20

21

22

23

24

25

26

27

28


                   STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDER
 1                                             ORDER

 2          The Court has read and considered the Stipulation of Withdrawal of Claim and Answer

 3   by Khoi D. Vo (“the Stipulation”) by Claimant, Khoi D. Vo (“Claimant”), and Plaintiff, United

 4   States of America (“Plaintiff”), by and through their respective counsel (collectively, the

 5   “Parties”). For the reasons stated in the Stipulation and for good cause shown,

 6    IT IS HEREBY ORDERED as follows:

 7    1.      The Stipulation is approved.

 8    2.      Claimant’s claim filed May 25, 2018 [Dk. 20] and answer filed June 22, 2018 [Dk. 34]

 9    in the above-captioned case are hereby deemed withdrawn.

10    3.      Claimant is hereby deemed dismissed from the above-captioned case.

11    IT IS SO ORDERED.
12    DATED: October 7, 2019.
13

14
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDER
